People v Caro (2019 NY Slip Op 08573)





People v Caro


2019 NY Slip Op 08573


Decided on November 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2010-11410
 (Ind. No. 8358/09)

[*1]The People of the State of New York, respondent, 
vGabriel Caro, also known as Jose Rivera, appellant.


Janet E. Sabel, New York, NY (Alan S. Axelrod and Frances A. Gallagher of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Ann Bordley, and Michael L. Brenner of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Alan Marrus, J.), rendered November 16, 2010, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
We agree with the Supreme Court's denial of that branch of the defendant's omnibus motion which was to suppress his statements to law enforcement officials. Although the defendant's indelible right to counsel had attached, the statements he made to a detective prior to being given Miranda warnings (see Miranda v Arizona, 384 U.S. 436) were voluntary, spontaneous, and not the result of any police conduct or questioning which reasonably could have been expected to elicit an inculpatory response from him (see People v Velez-Garriga, 159 AD3d 928, 928; People v Adams, 157 AD3d 897, 898; People v Matos, 133 AD3d 885, 889; People v Edwards, 296 AD2d 555, 555).
RIVERA, J.P., COHEN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court